By the Court.
The question for the consideration of the court in this case, is, whether a writ attested in the name of Nathaniel Lane, who was not Clerk of the Court, but which was *477signed by Simon Turner, who was the Clerk, can be sustained. The defendant, by his attorney, having plead this defect in abatement, and the plaintiffs, by their attorney, having demurred to said plea.
The court are of opinion that the thirty sixth section of the Constitution of this State, which states, “that all commissions and grants, shall “run in the name of the State of North-Carolina “and bear test, and be signed by the Governor; “and all writs run in the same manner, and bear “test, and be signed by the clerks of the respective courts,” governs the present question. That this attestation is so substantiated and material a part of each and every writ, as to render all those abatable which do not contain such attestation. They are, therefore, of opinion that the demurrer to the plea be overruled, and the writ abated.